Citation Nr: 1706099	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-00 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include bilateral sciatica.  

2. Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 2007 to December 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and January 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In his January 2013 VA Form 9 (substantive appeal), the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for October 28, 2016, but the Veteran did not appear for the hearing and did not submit a request for postponement.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015). 

The Board notes that the Veteran applied for compensation for posttraumatic stress disorder (PTSD) in November 2011.  He was granted service connection at a rating of fifty percent in November 2012.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  As such, that issue was not included in the Veteran's substantive appeal and is not before the Board. 

The issues of low back disability and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  
Low Back Disability

On December 2009 VA examination, the Veteran was diagnosed with degenerative disc disease of the L4-L5 vertebrae.  While that examination provided a diagnosis, the examiner did not provide an opinion as to the etiology of the diagnosed disability and whether or not it was related to service.  The Veteran has reported that he injured his back after falling out of a helicopter while in service and further hurt his back by wearing interceptor body armor during service.  Based on the foregoing, the Board finds that the low threshold standards of McLendon are met and that a VA etiological opinion is necessary to fairly decide the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (when a nexus between a current disability and an in-service event is "indicated," there must be a medical opinion that provides some non-speculative determination as to the degree of likelihood that a disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus).  

Additionally, the Veteran has reported bilateral sciatic pain, but on December 2009 VA examination, the examiner opined there was "no diagnosis because there is no pathology to render a diagnosis."  The examiner did not address whether or not the Veteran's reported pain could be associated with the low back disability or could be a separate diagnosis with flaring symptoms.  Clarification on whether the Veteran's reported sciatica is related to the low back disability is needed in the forth-coming opinion. 

Left Shoulder Disability

The Veteran reports that his left shoulder pain began after a fall onto his left side while he was in service.  In a September 2012 examination, the Veteran was diagnosed with impingement syndrome of the left shoulder after an MRI report noted spinal stenosis at C5-C6 vertebrae and a C6 nerve root impingement.  The examiner opined that the impingement syndrome of the left shoulder was not caused or aggravated by his service-connected cervical spine injury, reasoning that "pain may be referred to the left shoulder from a cervical disc problem with radiculopathy, but it does not produce X-ray changes, tenderness over the subacromial bursa, and physical findings consistent with impingement syndrome."  While the examiner addressed the possibility of secondary service connection, he did not address the possibility of direct service connection in that opinion.  The Veteran has reported that he fell out of a helicopter onto his left side while in service.  Because the examiner did not opine to the possibility that events in service caused or aggravated the left shoulder disability, it is inadequate for purposes of adjudication.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for the left shoulder disability and the low back disability (i.e., update the records of his VA treatment to the present time).

2. The AOJ should obtain a VA medical opinion (with examination only if deemed necessary by the examiner) to determine the etiology of the Veteran's current low back disability.  The Veteran's claims file must be available to, and reviewed by, the examiner.  Based on review of the record (and examination if given), the examiner should provide an opinion to the following: 

(a) Please identify each low back disability found or shown by the record.  The examiner should indicate whether or not any reported bilateral sciatica is an independent disability or a symptom to a low back disability. 

(b) Please identify the likely cause for each diagnosed low back disability.  Specifically, is it at least as likely as not (50 percent or greater probability) that the current diagnoses of the low back were incurred in, relate to, or were aggravated by any incident during the Veteran's military service?  The opinion provider should consider the Veteran's statement dated December 2009, describing his low back pain related to wearing interceptor body armor, and his statement dated March 2012, detailing a fall from a helicopter. 

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

3. The AOJ should obtain a VA medical opinion (with examination only if deemed necessary by the examiner) to determine the etiology of the Veteran's current left shoulder disability.  The Veteran's claims file must be available to, and reviewed by, the examiner.  Based on review of the record (and examination if given), the examiner should provide an opinion to the following

(a) Please identify each left shoulder disability found or shown by the record. 

(b) Please identify the likely cause for each diagnosed left shoulder disability.  Specifically, is it at least as likely as not (50 percent or greater probability) that the current diagnoses of the left shoulder were incurred in, relate to, or were aggravated by any incident during the Veteran's military service?  The opinion provider should consider the Veteran's statement in March 2012 that he fell from a helicopter onto his left side while in service.  

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

4. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


